Citation Nr: 1107097	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  04-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
low back strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from August 1978 to March 
1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim for a disability rating in excess of 20 
percent for low back strain with degenerative disc disease was 
previously remanded by the Board in July 2007 and June 2009 for 
further development.  As will be further discussed below, the 
Board finds that the agency of original jurisdiction (AOJ) did 
not substantially comply with the remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the 
Board regrettably must again remand this case.

In particular, the June 2009 remand order instructed that the 
February 2009 VA examiner provide an opinion as to whether the 
DDD is related to the service-connected disability, to include 
consideration of whether it is a progression of the service-
connected lumbosacral strain with degenerative changes.  The 
remand further instructed that if the examiner could not respond 
to the question without another examination, the Veteran should 
be scheduled another complete VA spine examination

In November 2009 the Veteran was accorded a compensation and 
pension (C&P) radiculopathy examination.  The examiner noted the 
Veteran could not bend at the waist more than a few degrees.  It 
is not clear if the examiner was testing forward flexion, 
extension, or lateral flexion.  

Unfortunately, a complete spine examination was not performed as 
the Board requested.  Once the Secretary undertakes to provide an 
examination, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As the November 2009 examination was 
inadequate, the Veteran should be accorded a new C&P spine 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(holding that the examiner "must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed examination").  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from June 4, 2010.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Associate with the claims folder VA 
medical records dating from June 4, 
2010.  If no further treatment records 
exist, the claims file should be 
documented accordingly.

2.  Thereafter, the Veteran should be 
accorded a VA spine examination.  The 
report of examination should include a 
detailed account of all manifestations of 
low back strain with degenerative disc 
disease found to be present and any 
functional loss due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
To the extent possible, the additional 
range of motion lost due to any of the 
above should be set forth in the report.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  Ensure that the information provided 
in the examination report satisfies the 
criteria above and, if not, return the 
report as insufficient.  Then 
readjudicate the Veteran's claim after 
ensuring that any other development 
deemed warranted is complete.  If the 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


